Citation Nr: 0014498	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946 
and from September 1961 to August 1962.

This appeal arises from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for skin cancer, residuals of prostate surgery, residuals of 
eye surgery, and Peyronie's disease.  The veteran appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution and in June 1997, the Board issued a decision 
determining that the claims for service connection were not 
well grounded. 

The veteran appealed the June 1997 Board decision to United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as Court).  In a decision dated May 26, 1999, the 
Court vacated the Board's decision as to service connection 
for skin cancer and remanded it for additional development 
prior to re-adjudication; the Court deemed the other issues 
abandoned.


REMAND

The veteran contends that he was exposed to ionizing 
radiation during active service while aboard a vessel 
converted into a troop ship anchored in the bay near 
Nagasaki, Japan, in November 1945.  He contends that exposure 
to ionizing radiation caused skin cancer.

In its May 1999 decision, the Court notes that when a veteran 
seeks service connection for a radiogenic disease listed 
under 38 C.F.R. § 3.311(b)(2), he or she is not required to 
submit a "traditional" well-grounded claim in order to invoke 
VA's duty to assist.  See Hilkert v. West, 12 Vet. App. 145, 
147-48 (1999); Wandel v. West, 11 Vet. App. 200 (1998).  If 
the veteran submits evidence that he suffers from a 
radiogenic disease that manifested itself within a certain 
time period and claims that the disease is the result of 
radiation exposure during active service, VA must obtain a 
dose estimate.  In other words, the veteran's allegations are 
sufficient to trigger VA's duty to obtain a dose estimate.  
38 C.F.R. § 3.311(a)(1); Wandel, supra. 

In this case, the record indicates that the veteran departed 
the West Coast of the United States on October 17, 1945 and 
arrived in Japan on November 12, 1945.  The veteran recalled 
that he might have been aboard a converted cargo ship.  He 
attempted to recall the name of the ship but the name that he 
recalled proved incorrect.  In any event, he testified that 
his ship anchored within a quarter of a mile of the shore at 
Nagasaki, Japan for "several days" before sailing to Nagoya 
on the island of Honshu.  He estimated his stay in the bay 
near Nagasaki at no more than one week.  He said that 
personnel were not allowed to leave the ship to go ashore at 
Nagasaki during that time because the harbor still had mines 
in it.  

Medical evidence of record indicates that epidermoid 
carcinoma of the skin of the veteran's right temporal area 
was first excised in January 1983, thus providing medical 
evidence that a radiogenic disease, 38 C.F.R. § 3.311(b)(2), 
became manifest within the prescribed time limit, id., 
(b)(5).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  Pursuant to 38 C.F.R. § 3.311(a), by 
any means appropriate and in accordance 
with the rest of section 3.311, obtain an 
estimate of the cumulative dose of 
ionizing radiation to which the veteran 
was exposed in service.  Then perform any 
other development consistent with the 
response and the regulation.

2.  Consistent with the regulation and 
the opinion in Hilkert, supra, perform 
any required referrals to the Under 
Secretary for Benefits.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken. 

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




